DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        Response to Arguments
1.      Applicant’s arguments filed 12-4-2020 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al., US 2014/0079314 in view of LaChapelle et al., US 2018/0299534.
       Regarding claim 1, Yakubovich teaches of a method for automatic surveying or measuring of a real world object by a surveying or metrology instrument (See Fig.1, 100 object processing device which encompasses the robot and camera/capture 
       acquiring a picture by the surveying or metrology instrument, which picture comprises the real world object which is to be surveyed or measured (See [0012]-[0014], [0049]-[0050], [0058]-[0060], and [0077]-[0082] which discloses imaging of the real world objects to be scanned/surveyed to determine the object and its characteristics); 
       automatic detecting and classifying of the real world object within the picture (See [0003], [0013], [0080]-[0083], [0096], and [0143]-[0160] which discloses detecting and classifying the objects); and 
       automated measuring of the detected and classified real world object by the surveying or metrology instrument for determining a location or a geometrical property of the real world object (See [0003], [0013], [0074], [0080]-[0083], [0096], [0121], [0138], and [0143]-[0160] which discloses of classifying based on at least the location, pose, size among other characteristics), wherein:
         the automatic detecting and classifying is done with a classifier based on a classification-model acquired by machine learning, the machine learning being based on machine learning training data comprising a virtual digital three-dimensional (3D) model, representing the real world object and comprising meta information of this 3D model (See [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning 
       Yakubovich is silent with to the metrology instrument embodied as a tachymeter, total station, laser scanner, 3D scanner, coordinate measurement machine, articulated arm, or laser tracker and of automated start of a measuring procedure by the surveying or metrology instrument upon the detecting and classifying of the real world object.
      However, in the same field of endeavor, LaChapelle teaches of the metrology instrument embodied as a tachymeter, total station, laser scanner, 3D scanner, coordinate measurement machine, articulated arm, or laser tracker and of automated start of a measuring procedure by the surveying or metrology instrument upon the detecting and classifying of the real world object (See LaChapelle, [0097]-[0099] and [0133]-[0134] which discloses of Lidar which is a laser scanner and of an automated driving system which starts an automated measurement of at least distance and after classifying of the object).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yakubovich to have incorporated the teachings of LaChapelle for the mere benefit of extracting more information of a known object as to better gauge the environment and risks associated with the detected object.
       Regarding claim 3, the combination teaches the method according to claim 1, wherein the machine learning training data is comprising a plurality of numerically 
       Regarding claim 4, the combination teaches the method according to claim 3, further comprising: rendering the numerically rendered images from the 3D model with a virtually simulating environmental conditions of the 3D model (See Yakubovich [0013]-[0014], [0121], and [0175]-[0182] which discloses a plurality of processed seed images for the training data from the 3D simulated model, [0077] and [0142]-[0160] which discloses of the environmental conditions of the 3D model). 
      Regarding claim 5, the combination teaches the method according to claim 4, wherein the environmental conditions comprise at least one of: a viewing angle, an illumination, a shading, a foreground, a background, a fog, or a scale (See Yakubovich, [0077] and [0142]-[0160] wherein the environmental conditions consist of at least the lighting and background). 
       Regarding claim 6, the combination teaches the method according to claim 1, wherein the metadata comprises an orientation information of the object in the virtual training data (See Yakubovich, [0058], [0064], [0077], [0094], [0112], [0138], and [0142] which discloses of the orientation of the object used for training). 
       Regarding claim 7, the combination teaches the method according to claim 1, wherein the real world picture comprises 3D information and the numerically rendered images comprise 3D information (See Yakubovich, [0013]-[0014], [0121], and [0175]-
      Regarding claim 8, the combination teaches the method according to claim 1, wherein the 3D model and the resulting learning data comprise the meta information with at least one surveying-feature, wherein the surveying or metrology instrument is automatically measuring at least one of the at least one surveying features (See Yakubovich, [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning model that is trained based on 3D images where the image objects comprise of meta information which are automatically measured and consist of of at least location, pose, orientation, shapes, etc.). 
        Regarding claim 9, the combination teaches the method according to claim 8, wherein the at least one surveying-feature comprises at least one of an axis, symmetry, dimension, distance, angle, diameter, depth, relative proportions, geometric dependency, scalability (See Yakubovich, [0142], [0157], [0179]-[0180], and [0264] which discloses of at least the depth and angles). 
       Regarding claim 10, the combination teaches the method according to claim 3, wherein the rendered images depict a generic geometrical feature from the 3D model, representing a generic geometrical feature of a plurality of real world objects and comprises meta information on surveying this generic geometrical feature, in particular wherein an untrained real world object is automatically measurable based on the automatic detecting and classifying of one or more of the generic geometrical features 
        Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
        Regarding claim 12, the combination teaches of surveying or metrology instrument, embodied as a tachymeter, total station, laser scanner, 3d scanner, coordinate measurement machine, articulated arm, or laser tracker, built for carrying out the method according to claim 1, comprising a camera for taking real world pictures and comprising a classifier with a machine learned neural network being trained on numerically rendered images which are derived from a virtual 3D model (See analysis of claim1; Yakubovich, [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning model that is trained based on 3D images where the image objects comprise of meta information of at least location, pose, orientation, shapes, etc. and also discloses a plurality of processed seed images for the training data from the 3D simulated model and of the camera for taking the pictures; LaChapelle, [0097]-[0099] and [0133]-[0134] which discloses of lidar which is a laser scanner). 

         Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
         Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14.

4.      Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al., US 2014/0079314 in view of LaChapelle et al., US 2018/0299534, and in view of Fathi et al., US 2017/0220887.

         Regarding claim 2, the combination of Yakubovich and LaChapelle teaches the method according to claim 1, further wherein the meta information is comprising at least 
          The combination is silent with respect to the meta information also comprising of a name identifier. 
          However, in the same field of endeavor, Fathi teaches of the meta information consisting of a name identifier (See [0033] and [0042] which discloses that the objects consist of information for defining object class, name, material type, etc.).
        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Yakubovich and LaChapelle to have incorporated the teachings of Fathi for the mere benefit of being able to better classify objects by having different types and levels of metadata characterizing the object.

Conclusion
5.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov